DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the subject matters of: the trap rich isolation region comprises polysilicon crystalline semiconductor material embedded within single crystalline semiconductor material; but it fails to clarify:  what is/are the definite relationship(s) between the recited single crystalline semiconductor material and the recited substrate already defined in claim 1; and/or whether or the recited single crystalline semiconductor material is definitely a part of the recited substrate; and/or whether or not the recited single crystalline semiconductor material definitely forms the recited substrate.
Claim 11 recites the subject matters of: “the field effect transistor, the first heterojunction bipolar transistor and the second heterojunction bipolar transistor sharing the trap rich isolation region”, which directly contradicts to what are recited in claim 10, wherein the trap rich isolation region is required to be formed of “separate isolation regions” respectively “for the first heterojunction bipolar transistor and the second heterojunction bipolar transistor”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heinenman (US 7,855,404; of record) in view of Yee (US 5,723,896).
Heinenman discloses a structure (Figs. 1-12; particularly see Figs. 1 and/or 12) comprising: a first heterojunction bipolar transistor (A), a second heterojunction bipolar transistor (B) on a substrate (1); first and second sub-collector regions (11, 111); and shallow trench isolation structures (2).
Heinenman does not more expressly disclose a trap rich isolation region can be embedded within the substrate under the transistors, it is noted that it is well known in the art that, as readily evidenced in the prior art such as Yee (particularly see Fig. 5),  such type of trap rich isolation region (10; which naturally contains traps and can naturally function as a trap-rich isolation region, as it is formed through ion implantation and annealing, in a manner substantially same as that in the instant invention) can be commonly and desirably formed in the substrate under the active device (20) for forming the desired vertical isolation in the substrate.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known substrate-embedded trap-rich isolation region, such as that of Yee, into the structure of Heinenman, so that a semiconductor structure with the commonly desired vertical isolation in the substrate would be obtained.
Regarding claims 4 and 9, in addition to what have been discussed above, it is further noted that, in Heinenman, the second heterojunction bipolar transistor (B) further includes a n-type isolation region (116); and it would be well within the ordinary skill to form such n-type isolation region under and separated from the poly-crystalline semiconductor material, as it is well known in the art that:
the bottom portion of the n-type isolation region has to be in direct contact with the p-type substrate, so as to form the required isolation junction therebetween; and/or that different type of isolation regions/layers can be commonly and desirably separated from each other in the vertical direction for achieving the desired vertical isolation performance.
Regarding claim 10, in addition to what have been discussed above, it is further noted that it is well known in the art that individual devices can be commonly and desirably isolated from each other by forming deep trench isolations therebetween, which would naturally and/or obviously result in the trap rich isolation region in the structure collectively taught above to become separate isolation regions for the first and second heterojunction bipolar transistors.
Regarding claim 11, in addition to what have been discussed above, it is further noted that the structure of Heinenman further comprises a field effect transistor (with gate 5) adjacent to the second heterojunction bipolar transistor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-D are cited as being related to a substrate with a trap-rich region embedded therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898